Order, Family Court, Bronx County (Clark Y. Richardson, J.), entered on or about August 14, 2006, which denied appellant’s motion to vacate the fact-finding order entered February 19, 2006, upon his default, unanimously affirmed, without costs.
Appellant failed to demonstrate a reasonable excuse for his failure to appear at the fact-finding hearing (Matter of Kristen Simone V., 30 AD3d 174 [2006]; Matter of Jones, 128 AD2d 403 [1987]). Incarcerated at the time of the hearing, appellant was repeatedly offered the opportunity to be produced for the hearing, yet admittedly refused to be produced, changing his mind with respect to his participation in the proceedings only after the hearing’s completion.
We have considered appellant’s remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Sullivan, Buckley, Sweeny and Catterson, JJ.